

116 S1473 IS: Protect Drinking Water from PFAS Act of 2019
U.S. Senate
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1473IN THE SENATE OF THE UNITED STATESMay 15, 2019Mrs. Gillibrand (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Safe Drinking Water Act to require the Administrator of the Environmental Protection
			 Agency to set maximum contaminant levels for certain chemicals, and for
 other purposes.1.Short titleThis Act may be cited as the Protect Drinking Water from PFAS Act of 2019.2.Maximum contaminant levelsSection 1412(b)(2) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)(2)) is amended by adding at the end the following:(D)Perfluorinated compounds(i)Required regulationsNot later than 2 years after the date of enactment of the Protect Drinking Water from PFAS Act of 2019, the Administrator shall publish a maximum contaminant level and promulgate a national primary drinking water regulation for perfluoroalkyl and polyfluoroalkyl substances.(ii)MonitoringIn establishing monitoring requirements under the national primary drinking water regulation for perfluoroalkyl and polyfluoroalkyl substances under clause (i), the Administrator shall—(I)consider options for tailoring monitoring requirements for public water systems that do not detect, or are reliably and consistently below the maximum contaminant level for, those substances; and(II)prioritize the use of existing authorities to provide technical assistance and funding to help small, rural, or disadvantaged public water systems to comply with the national primary drinking water regulation..